                                                     GmaiI Theher "r' wccd
7/18/2019
                             Case 1:19-cv-00739-JRN Document 1-3 Filed 07/23/19 Page 1 of 1

                                                                                Deidra Wynne
  I1        Grnasl

  The other                "r"   word
  1   message
                                                                                                              Mon, Jul 24, 2017 at 5:23 PM
  Deidra Wynne <wynne2saywynne@gmail.com>
  To: Adam Courtin <acourtin@slh-law.com>



      Ah, that gets me all warm and fuzzy every time I think of
                                                                it.


      The true Jubilee way, gush.

      All I have to do is acquiesce to having been terminated
                                                              illegally, having my family pushed off a cliff..., career
                                                                      severed, and I get that golden ticket of a
      and reputation very possibly irretrievably damaged...earnings
      "neutral" reference?

      There you go again.

      Oh irony, thy name is Jubilee.
                                                                       turns out.
      A great many of those of us in education are averse to bullying,

      http ://tea.texas.g ov/Texas_Schools/Safe_and_He althy_Schoo
                                                                                   Is/Coo rd mated Scho o l_
      Health/Coordinated_SchoolHealth_-_BuIIying_and_Cyber-buIlying/




       Sent from my iPhone
                                                                        wrote:
       On Jul 24, 2017, at 3:34 PM, Adam Courtin <acourtin@slh-Iaw.com>


                   Ms. Wynne,
                                                                                                              an effort to facilitate
                   lam writing to address your below comment that you cannot llnd a job.
                                                                                                         In
                                                                               change the basis of your
               your job search efforts, Jubilee offered in September 2016 to
                                                               resignation, and to provide a neutral job
               separation of employment from termination to
                                                                     you  did not. That offer was never
               reference, if you had requested the same; however,
               withdrawn, and still stands.
                                                                                       limit our communications to
                   Ireceived your voice message from Friday. At this time, I prefer to
                   email and written correspondence.

                   Sincerely,
                   Adam Courtin




                                                                                       th   id=th read-f%3A15 73844454795 709493&sim p1...   1/6
  https://m   au       .gocgle.corn/m ai I/u/0?lk= leba44Oth2&view=pt&search=al I&perm
